DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 06/15/2022 in which claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 06/15/2022 with respect to amended independent claim 1 have been fully considered. Based on the claim amendments further consideration and search was conducted resulting in a new ground of rejection presented below. The independent claims 1 and 5 have not overcome the claim rejections as shown below. 
Claims 1-8 are pending. 

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Ly fails to disclose each and every element recited in claims 1. 
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Based on the amended features of the claim, further consideration and search was performed. The prior arts Song et al. (US 2013/0035084), hereinafter “Song” and Lin et al. (US 2019/0215760), were found to disclose the argued and amended features, as discussed below in the Claim Rejections.
Therefore, based on the new ground of rejection presented below, the amended independent claim 1 is rendered unpatentable. Independent claim 5 recites similar distinguishing features as claim 1, thus are also rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Priority
Claim 1 recites the new features of “identifying whether the random access procedure is triggered for requesting a system information” and “in case that the random access problem is detected and the random access procedure is not triggered for requesting the system information, performing the random access procedure”. Support for this features is found in parent application 15/963,754 with filling date of April 26, 2018. Thereby, the priority date for the amended claims filed on 06/15/2022 is April 26, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0035084), hereinafter “Song” in view of Lin et al. (US 2019/0215760).

As to claim 1, Song teaches a method performed by a terminal for a random access procedure (Song, Figs. 1-4, Fig. 5, [0031], a mobile wireless device performing a procedure 500) for random access channel acquisition), the method comprising: 
receiving, from a base station, configuration information for the random access procedure (Song, Fig. 5, [0031]-[0032], Fig. 6, [0037], the mobile wireless device receives from the wireless network a set of available RACH 502 on a broadcast channel (BCH), an appropriate set of scrambling codes and signatures that the mobile wireless device can use on the RACH 502. System information is provided by the radio subsystem 106 to the mobile wireless device to calculate an initial transmit power level to use for the RACH preamble 504); 
transmitting, to the base station, a random access preamble based on the configuration information (Song, Fig. 5, [0031]-[0032], [0034], Fig. 6, [0037]-[0038], the mobile wireless device transmits the RACH preamble to the radio subsystem 106 based on the set of scrambling codes, signatures and initial transmit power level calculated from the system information received); 
determining that a random access problem is detected based on a number of transmissions of the random access preamble (Song, Fig. 5, [0033]-[0034], the RACH preamble 504 is re-transmitted multiple times up to a maximum number of re-transmissions (i.e. 8). The mobile wireless device determines that no successful acknowledgment is received during a first series of RACH preambles 504 (8 transmissions)); 
in case that the random access problem is detected and the random access procedure is not triggered for requesting the system information, performing the random access procedure (Song, [0019], the random access procedure is performed when initiating a mobile originated connection to the wireless network. Fig. 5, [0034], no successful acknowledgment is received during a first series of RACH preambles 504 (8 transmissions) and the RA procedure is not triggered to request system information because it is performed when initiating a mobile originated connection to the wireless network. After reaching the 8 RACH preamble transmissions and not receiving a successful acknowledgment, the mobile wireless device waits a back-off time and retries the RACH preamble transmission series again).

Song teaches the claimed limitations as stated above. Song does not explicitly teach the following features: regarding claim 1, identifying whether the random access procedure is triggered for requesting a system information;
in case that the random access problem is detected and the random access procedure is triggered for the system information request, stopping the random access procedure.

However, Lin teaches identifying whether the random access procedure is triggered for requesting a system information (Lin, Fig. 4, [0055]-[0056], the UE determines which information to include in the message for scheduled transmission based on whether the contention-based random access procedure is initiated for SI request or general random access purposes (legacy 4-step));
in case that the random access problem is detected and the random access procedure is triggered for the system information request, stopping the random access procedure (Lin, Fig. 3, [0037], [0039]-[0040], [0042], [0046]-[0047], the UE transmits the first message (message for a scheduled transmission, Msg3) including the SI request when the UE determines that the contention-based random access procedure is initiated for SI request. The UE determines that the contention resolution is not successful and the RACH procedure ends (SI request failure). The UE retries the contention-based random access procedure, as long as the number of retries is less than the maximum retry limit. If the contention resolution is not successful after the maximum retry limit is reached the RACH procedure ends).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to have the features, as taught by Lin in order to provide a method for the UE to decide whether the SI request sent during the contention-based random access procedure is successfully received by the network side (Lin, [0007]).

As to claim 2, Song teaches wherein the random access problem is detected in case that the number of transmissions of the random access preamble reaches a predetermined value (Song, Fig. 5, [0033]-[0034], the RACH preamble 504 is re-transmitted multiple times up to a maximum number of re-transmissions (i.e. 8). The mobile wireless device determines that no successful acknowledgment is received during a first series of RACH preambles 504 (8 transmissions)).

As to claim 5, Song teaches a terminal (Song, Figs. 1-4, Fig. 5, [0031], a mobile wireless device performing a procedure 500) for random access channel acquisition) comprising: 
a transceiver (Song, Fig. 4, [0030], the mobile wireless device includes a transceiver to transmit and receive signals); and 
at least one processor coupled with the transceiver and configured to (Song, [0006], Fig. 4, [0030], the mobile wireless device includes an application processor (AP) connected to the transceiver to perform the functions of the mobile wireless device): 
receive, from a base station, configuration information for a random access procedure (Song, Fig. 5, [0031]-[0032], Fig. 6, [0037], the mobile wireless device receives from the wireless network a set of available RACH 502 on a broadcast channel (BCH), an appropriate set of scrambling codes and signatures that the mobile wireless device can use on the RACH 502. System information is provided by the radio subsystem 106 to the mobile wireless device to calculate an initial transmit power level to use for the RACH preamble 504), 
transmit, to the base station, a random access preamble based on the configuration information (Song, Fig. 5, [0031]-[0032], [0034], Fig. 6, [0037]-[0038], the mobile wireless device transmits the RACH preamble to the radio subsystem 106 based on the set of scrambling codes, signatures and initial transmit power level calculated from the system information received), 
determine that a random access problem is detected based on a number of transmissions of the random access preamble (Song, Fig. 5, [0033]-[0034], the RACH preamble 504 is re-transmitted multiple times up to a maximum number of re-transmissions (i.e. 8). The mobile wireless device determines that no successful acknowledgment is received during a first series of RACH preambles 504 (8 transmissions)), and 
in case that the random access problem is detected and the random access procedure is not triggered for requesting the system information, perform the random access procedure (Song, [0019], the random access procedure is performed when initiating a mobile originated connection to the wireless network. Fig. 5, [0034], no successful acknowledgment is received during a first series of RACH preambles 504 (8 transmissions) and the RA procedure is not triggered to request system information because it is performed when initiating a mobile originated connection to the wireless network. After reaching the 8 RACH preamble transmissions and not receiving a successful acknowledgment, the mobile wireless device waits a back-off time and retries the RACH preamble transmission series again).

Song teaches the claimed limitations as stated above. Song does not explicitly teach the following features: regarding claim 5, identify whether the random access procedure is triggered for requesting a system information, 
in case that the random access problem is detected and the random access procedure is triggered for the system information request, stop the random access procedure.

However, Lin teaches identify whether the random access procedure is triggered for requesting a system information (Lin, Fig. 4, [0055]-[0056], the UE determines which information to include in the message for scheduled transmission based on whether the contention-based random access procedure is initiated for SI request or general random access purposes (legacy 4-step)), 
in case that the random access problem is detected and the random access procedure is triggered for the system information request, stop the random access procedure (Lin, Fig. 3, [0037], [0039]-[0040], [0042], [0046]-[0047], the UE transmits the first message (message for a scheduled transmission, Msg3) including the SI request when the UE determines that the contention-based random access procedure is initiated for SI request. The UE determines that the contention resolution is not successful and the RACH procedure ends (SI request failure). The UE retries the contention-based random access procedure, as long as the number of retries is less than the maximum retry limit. If the contention resolution is not successful after the maximum retry limit is reached the RACH procedure ends).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to have the features, as taught by Lin in order to provide a method for the UE to decide whether the SI request sent during the contention-based random access procedure is successfully received by the network side (Lin, [0007]).

As to claim 6, Song teaches wherein the random access problem is detected in case that the number of transmissions of the random access preamble reaches a predetermined value (Song, Fig. 5, [0033]-[0034], the RACH preamble 504 is re-transmitted multiple times up to a maximum number of re-transmissions (i.e. 8). The mobile wireless device determines that no successful acknowledgment is received during a first series of RACH preambles 504 (8 transmissions)).

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0035084), hereinafter “Song” in view of Lin et al. (US 2019/0215760), and further in view of Chun et al. (CA 2725771), hereinafter “Chun”.

Song and Lin teach the claimed limitations as stated above. Song and Lin do not explicitly teach the following features: regarding claim 3, wherein the random access problem is detected in case that a random access response is not received from the base station as a response to the random access preamble during a random access response window.

As to claim 3, Chun teaches wherein the random access problem is detected in case that a random access response is not received from the base station as a response to the random access preamble during a random access response window (Chun, [49], Fig. 7, [79], Fig. 8, [185]-[187], if no random access response is received from the eNB within the response reception window or TTI window, the UE indicates a Random Access problem to upper layers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song and Lin to have the features, as taught by Chun in order to minimize the waste of radio resources and delay in data delivery when the UE is in a state where the RACH procedure is repeated multiple times (Chun, [62]-[63]).

Song and Lin teach the claimed limitations as stated above. Song and Lin do not explicitly teach the following features: regarding claim 4, wherein the random access problem is detected in case that a contention resolution timer for the random access procedure expires.

As to claim 4, Chun teaches wherein the random access problem is detected in case that a contention resolution timer for the random access procedure expires (Chun, [74], Fig. 7, [84]-[86], Fig. 8, the UE determines that the RACH procedure fails based on the expiration of a timer used for contention resolution before receiving a response).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song and Lin to have the features, as taught by Chun in order to minimize the waste of radio resources and delay in data delivery when the UE is in a state where the RACH procedure is repeated multiple times (Chun, [62]-[63]).

Song and Lin teach the claimed limitations as stated above. Song and Lin do not explicitly teach the following features: regarding claim 7, wherein the at least one processor is further configured to determine that the random access problem is detected in case that a random access response is not received from the base station as a response to the random access preamble during a random access response window.

As to claim 7, Chun teaches wherein the at least one processor is further configured to determine that the random access problem is detected in case that a random access response is not received from the base station as a response to the random access preamble during a random access response window (Chun, [49], Fig. 7, [79], Fig. 8, [185]-[187], if no random access response is received from the eNB within the response reception window or TTI window, the UE indicates a Random Access problem to upper layers).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song and Lin to have the features, as taught by Chun in order to minimize the waste of radio resources and delay in data delivery when the UE is in a state where the RACH procedure is repeated multiple times (Chun, [62]-[63]).

Song and Lin teach the claimed limitations as stated above. Song and Lin do not explicitly teach the following features: regarding claim 8, wherein the at least one processor is further configured to determine that the random access problem is detected in case that a contention resolution timer for the random access procedure expires.

As to claim 8, Chun teaches wherein the at least one processor is further configured to determine that the random access problem is detected in case that a contention resolution timer for the random access procedure expires (Chun, [74], Fig. 7, [84]-[86], Fig. 8, the UE determines that the RACH procedure fails based on the expiration of a timer used for contention resolution before receiving a response).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song and Lin to have the features, as taught by Chun in order to minimize the waste of radio resources and delay in data delivery when the UE is in a state where the RACH procedure is repeated multiple times (Chun, [62]-[63]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473